Jenics, P. J. (dissenting):
I do .not agree with Carr, J., that the testimony of the plaintiff, “Well, I asked Mr. Stackhouse how he could be so foolish, foolish and turn that rudder stock, when I was hanging on to it. * * * He didn’t answer me at all. He had hold of me then,” was competent as “ a part of the happening itself, of the ‘ res gestae.’ ” The mere time of an utterance does not control. In Waldele v. N. Y. C. & H. R. R. R. Co. (95 N. Y. 274) Earl, J., writing for the court, quotes Grover, J., in People v. Davis (56 N. Y. 102), who in speaking of Insurance Co. v. Mosley (8 Wall. 391), says as follows: “The question is, did the proposed declaration accompany the act, or was it so connected therewith as to constitute a part of it ? If so, it is a part of the res gestae, and competent; otherwise, not.” Irrespective of the time the utterance was not so related to the act as to be within the apt expression of Gray, J., in Moore v. Meacham (10 N. Y. 207), quoted by Earl, J., in Waldele’s Case (supra): “The general rule is that declarations, to become a part of the res gestae, must accompany the act which they are supposed to characterize, and must so harmonize as to be obviously one transaction,” but was rather described by the phrase of Comstock, J., in Luby v. H. R. R. R. Co. (17 N. Y. 131), also quoted by Earl, J., in Waldele1 s case, in that it “ was not made at the time of the act, so as to give it quality *481and character. The alleged wrong was complete, and the driver, when he made the statement, was only endeavoring to account for what he had done.” The essentials are well stated by Folger, J., in Tilson v. Terwilliger (56 N. Y. 273), and approved in Waldele’s Case (supra), “to be a part of the res gestee they must be made at the time of the act done, which they are supposed to characterize; they must be calculated to unfold the nature and quality of the facts which they are intended to explain; they must so harmonize with those facts as to form one transaction. * * There must be a transaction of which they are considered a part; they must be concomitant with the principal act, and so connected with it as to be regarded as the result and consequence of co-existing motives.” In fine, my dissent rests upon the proposition that the words were not of a character so that they and the physical act of falling were articulated as one transaction so that the act was characterized by the words. I think that the error is not negligible, even if the plaintiff testified at another time on his examination that Mr. Stackhouse had turned the rudder stock when the plaintiff was hanging on to it, for the reason that this testimony is the basis for the contention that there was proof of an admission by the defendant that such was the fact. I think there should be a new trial.
Judgment and order affirmed, with costs.